Exhibit 10.67

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Escrow Agreement”) made and entered into as of the
25th day of September, 2003 by and among InterMune, Inc. (the “Company”), Scott
Harkonen (“Harkonen”) and U.S. Bank, National Association (the “Escrow Agent”),
with the latter’s office at One California Street, Suite 2550, San Francisco,
CA  94111.

 

WITNESSETH

WHEREAS, the Company and Harkonen have heretofore entered into a Consulting
Agreement and Mutual Releases (the “Agreement”) for the purpose of finalizing
certain agreements between them, and WHEREAS, pursuant to the Agreement, the
Company hereby deposits today $282,500 (the “Escrow Fund”) with the Escrow
Agent;

 

NOW THEREFORE, IT IS AGREED:

 

1.               The Company hereby delivers to the Escrow Agent, and the Escrow
Agent hereby acknowledges receipt of the Escrow Funds to be held in accordance
with the terms and conditions of this Escrow Agreement.

 

2.               The Escrow Agent shall hold the Escrow Fund until such time as
it shall receive written direction from the Company to release all of the Escrow
Fund and to whom and when.

 

3.               U.S. Bank National Association’s General Provisions are
incorporated herein and attached as Exhibit A.

 

4.               The Escrow Agent fees shall be paid in advance by the Company
in accordance with the Fee Schedule attached as Exhibit B.

 

5.               The Escrow Agent is to invest the Escrow Fund in a Money Market
fund.  Interest shall become part of the Escrow Fund for the benefit of the
Escrow’s Fund subsequent recipient.

 

6.               NOTICES  All notices, demands, and requests required or
permitted to be given under the provisions of this agreement must be in writing
and shall be deemed to have been sufficiently given when received if personally
delivered or by facsimile or, if mailed by registered or certified mail, with
return receipt requested, or overnight mail addressed as follows:

 

If to the Company:

InterMune, Inc.

 

Attn: General Counsel

 

3280 Bayshore Blvd.

 

Brisbane, CA  94005

 

 

If to Harkonen:

Dr. Scott Harkonen

 

125 Montalvo

 

San Francisco, CA  94116

 

1

--------------------------------------------------------------------------------


 

If to the Escrow Agent:

U.S. Bank National Association

 

One California Street, Suite 2550

 

San Francisco, CA  94111

 

Ann Gadsby

 

Telephone (415) 273-4532

 

Fax: (415) 273-4591

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement on
the date and year first above written.

 

 

InterMune, Inc.

 

By

/s/ Sharon Surrey-Barbari

 

Title

SVP and CFO

 

 

 

Dr. Scott Harkonen

 

/s/ W. Scott Harkonen

 

 

U.S. BANK, National Association, as Escrow Agent

 

By

/s/ Michael P. Susnow

 

Title

Vice President

 

 

2

--------------------------------------------------------------------------------


 


GENERAL PROVISIONS FOR

 

Corporate Escrow Agreements

 

LIABILITY OF ESCROW AGENT

 

In performing any duties under the Escrow Agreement (“Agreement”), Escrow Agent
(“Agent”) shall not be liable to any Party for consequential damages,
(including, without limitation lost profits) losses, or expenses, except for
gross negligence or willful misconduct on the part of the Agent.  Agent shall
not incur any such liability for (I) any act or failure to act made or omitted
in good faith, or (II) any action taken or omitted in reliance upon any
instrument, including any written statement or affidavit provided for in this
Agreement that Agent shall in good faith believe to be genuine, nor will Agent
be liable or responsible for forgeries, fraud, impersonations, or determining
the scope of any representative authority.  In addition, Agent may consult with
legal counsel in connection with Agent’s duties under this Agreement and shall
be fully protected in any act taken, suffered, or permitted by him/her in good
faith in accordance with the advice of counsel.  Agent is not responsible for
determining and verifying the authority of any person acting or purporting to
act on behalf of any party to this Agreement.

 

FEES AND EXPENSES

 

It is understood that the fees and usual charges agreed upon for services of
Agent shall be considered compensation for ordinary services as contemplated by
this Agreement.  In the event that the conditions of this Agreement are not
promptly fulfilled, or if Agent renders any service not provided for in this
Agreement, or if the Parties request a substantial modification of its terms, or
if any controversy arises, or if Agent is made a Party to, or intervenes in, any
litigation pertaining to this escrow or its subject matter, Agent shall be
reasonably compensated for such extraordinary services and reimbursed for all
costs, attorney’s fees, including allocated costs of in-house counsel, and
expenses occasioned by such default, delay, controversy or litigation and Agent
shall have the right to retain all documents and/or other things of value at any
time held by Agent in this escrow until such compensation, fees, costs, and
expenses are paid.  The Parties jointly and severally promise to pay these sums
upon demand.  Unless otherwise provided, the Parties each will pay one-half of
all Agent’s usual charges and Agent may deduct such sums from the funds
deposited.

 

CONTROVERSIES

 

If any controversy arises between the Parties to this Agreement, or with any
other Party, concerning the subject matter of this Agreement, its terms or
conditions, Agent will not be required to determine the controversy or to take
any action regarding it.  Agent may hold all documents and funds and may wait
for settlement of any such controversy by final appropriate legal proceedings or
other means as, in Agent’s discretion, Agent may require, despite what may be
set forth elsewhere in this Agreement.  In such event, Agent will not be liable
for interest or damage.   Furthermore, Agent may at its option, file an action
of interpleader requiring the Parties to answer and litigate any claims and
rights among themselves.  Agent is authorized to deposit with the clerk of the
court all documents and funds held in escrow, except all costs, expenses,
charges and reasonable attorney fees incurred by Agent due to the interpleader
action and which the Parties jointly and severally agree to pay.  Upon
initiating such action, Agent shall be fully released and discharged of and from
all obligations and liability imposed by the terms of this Agreement.

 

INDEMNIFICATION OF ESCROW AGENT

 

The Parties and their respective successors and assigns agree jointly and
severally to indemnify and hold Agent harmless against any and all losses,
claims, damages, liabilities, and expenses, including reasonable costs of
investigation, counsel fees, including allocated costs of in-house counsel and
disbursements that may be imposed on Agent or incurred by Agent in connection
with the performance of his/her duties under this Agreement, including but not
limited to any litigation arising from this Agreement or involving its subject
matter. Agent shall have a first lien on the property and papers held under this
Agreement for such compensation and expenses.

 

3

--------------------------------------------------------------------------------


 

INVESTMENT INSTRUCTIONS

 

For the purpose of investing funds held in escrow, Agent may accept written
instructions (including instructions sent to the agent  by facsimile
transmission, with original sent promptly to the agent) from an authorized
party. The parties shall indemnify and hold Agent harmless from any and all
liability for acting on such  investment instruction purported to be given by an
Authorized Party.  Agent shall not be responsible for the authenticity of any
instructions, or be in any way liable for any unauthorized instruction or for
acting on such an instruction, whether or not the person giving the instructions
was, in fact, an Authorized Party.  In no event shall Agent be liable to the
Parties for any consequential, special, or exemplary damages, including but not
limited to lost profits, from any cause whatsoever arising out of, or in any way
connected with acting upon  instructions believed by Agent to be genuine.  In
the absence of such  instructions, the agent shall invest, to the extent
reasonably practicable, in a U.S.Bank Money Market Account, which is insured by
the FDIC.

 

The Agent may make any investments through its own investment department or that
of its affiliates.  The Agent shall not be liable for any loss from such
investments, including upon the sale or disposition of any investments.

 

Agent will act upon investment instructions the day that such instructions are
received, provided the requests are communicated within a sufficient amount of
time to allow Agent to make the specified investment.  Instructions received
after an applicable investment cutoff deadline will be treated as being received
by Agent on the next business day, and Agent shall not be liable for any loss
arising directly or indirectly, in whole or in part, from the inability to
invest funds on the day the instructions are received.  Agent shall not be
liable for any loss incurred by the actions of third parties or by any loss
arising by error, failure, or delay in making  an investment which is caused by
circumstances beyond Agent’s reasonable control.

 

FUNDS INVESTED DURING ESCROW

 

The Parties acknowledge that payment of any interest earned on the funds
invested in this escrow will be subject to backup withholding penalties unless a
properly completed Internal Revenue Service form W8 or W9 certification is
submitted to Escrow Agent.

 

RESIGNATION OF ESCROW AGENT

 

Agent may resign at any time upon giving at least thirty (30) days’ written
notice to the Parties; provided, however, that no such resignation shall become
effective until the appointment of a successor escrow agent which shall be
accomplished as follows:  The Parties shall use their best efforts to mutually
agree on a successor escrow agent within thirty (30) days after receiving such
notice.  If the Parties fail to agree upon a successor escrow agent within such
time, Agent shall have the right to appoint a successor escrow agent authorized
to do business in the state of California.  The successor escrow agent shall
execute and deliver an instrument accepting such appointment and it shall,
without further acts, be vested with all the estates, properties, rights,
powers, and duties of the predecessor escrow agent as if originally named as
escrow agent.   Agent shall be discharged from any further duties and liability
under this Agreement.

 

AUTOMATIC SUCCESSION

 

Any company into which the Agent may be merged or with which it may be
consolidated, or any company to whom Agent may transfer a substantial amount of
its Global Escrow business, shall be the Successor to the Agent without the
execution or filing of any paper or any further act on the part of any of the
Parties, anything herein to the contrary notwithstanding.

 

GOVERNING LAW

 

This Agreement is to be construed and interpreted according to California law.

Prepared by U.S. Bank, N.A.,

 


SIGNATURE PAGES

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be one and the same instrument.  The exchange of copies of
this Agreement and of signature pages by facsimile transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes.  Signatures of the
parties transmitted by facsimile shall be deemed to be their original signatures
for all purposes.

 

4

--------------------------------------------------------------------------------


 

Fee Schedule for Escrow

Schedule of Fees for Services as

Escrow Agent

 

For

InterMune/W. Scott Harkonen Escrow

Customer Name / Series

 

Initial Fees

 

 

 

01010

 

Acceptance Fee (excluding charge for legal counsel and/or legal opinion) The
acceptance fee includes the administrative review of documents, initial set-up
of the account, and other reasonably required services up to and including the
closing.  This is a one-time fee, payable at closing.

 

$

500.00

 

 

 

 

 

 

 

 

 

U.S. Bank Corporate Trust Services reserves the right to refer any or all escrow
documents for legal review before execution.  Legal fees (billed on an hourly
basis) and expenses for this service will be billed to, and paid by, the
customer.  If appropriate and upon request by the customer, U.S. Bank Corporate
Trust Services will provide advance estimates of these legal fees.

 

 

 

 

 

 

 

 

 

Administration Fees Billed Annually

 

 

 


04460


 


ESCROW AGENT

 

$

1,000.00

 


 


 

Annual administration fee for performance of the routine duties of the escrow
agent associated with the management of the account.  Administration fees are
payable in advance.

 

 

 


 


 


 


 


 


 

Incidental Expenses

 

 

 

SUCE0000

 

Indirect OOP Expenses in Advance Charge for miscellaneous expenses such as; fax,
messenger service, overnight mail, telephone, stationery and postage.  This
charge is a percent of total Administration Fees, charged in advance.

 

3.0

%

 

 

 

 

 

 

Transaction Fees

 

 

 


10880


 


DISBURSEMENTS/DRAWS


 


$


20.00


 


 


 

Charge per item disbursed.  Includes the wire or check fee.

 

 

 

 

 

 

 

 

 

10100

 

Trades

 

$

100.00

 

 

 

Charge per trade to buy or sell investments, excluding automated sweep
transactions.*

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 

 

*Automatic sweeping of cash into money market funds is not considered a “trade”
for the purposes of this fee.  However, applicable fees are disclosed in the
“Automatic Money Market Investments” authorization letter or the fund prospectus
provided

 

 

 

 

 

 

 

 

 


10101


 


RECEIPTS


 

$

20.00

 


 


 

Charge per receipt of funds via wire or check.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Direct Out of Pocket Expenses

 

 

 

 

 

Reimbursement of expenses associated with the performance of our duties,
including but not limited to publications, legal counsel after the initial
close, travel expenses and filing fees.

 

At Cost

 

 

 

 

 

 

 

Extraordinary Services

 

 

 

 

 

Extraordinary services are duties or responsibilities of an unusual nature,
including termination, but not provided for in the governing documents or
otherwise set forth in this schedule.  A reasonable charge will be assessed
based on the nature of the service and the responsibility involved.  At our
option, these charges will be billed at a flat fee or at our hourly rate then in
effect.

 

 

 

 

5

--------------------------------------------------------------------------------


 

Account approval is subject to review and qualification.  Fees are subject to
change at our discretion and upon written notice.  Fees paid in advance will not
be prorated.  The fees set forth above and any subsequent modifications thereof
are part of your agreement.  Finalization of the transaction constitutes
agreement to the above fee schedule, including agreement to any subsequent
changes upon proper written notice.  In the event your transaction is not
finalized, any related out-of-pocket expenses will be billed to you directly. 
Absent your written instructions to sweep or otherwise invest, all sums in your
account will remain uninvested and no accrued interest or other compensation
will be credited to the account.  Payment of fees constitutes acceptance of the
terms and conditions set forth.

 

Dated:  September 24, 2003

 

6

--------------------------------------------------------------------------------